         Case 8:19-cr-00061-JVS Document 715 Filed 08/16/21 Page 1 of 1 Page ID #:15196
ALEXANDER C.K. WYMAN (SBN 295339)
Assistant United States Attorney
United States Attorney's Office
312 N. Spring Street, 11th Floor, Los Angeles, CA 90012
Phone: (213) 894-2435; Email: alex.wyman@usdoj.gov


                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,                                   CASE NUMBER:

                                                                              SA CR 19-00061-JVS
                                             PLAINTIFF(S)
                  v.
MICHAEL JOHN AVENATTI,                                               NOTICE OF MANUAL FILING
                                                                           OR LODGING
                                           DEFENDANT(S).

PLEASE TAKE NOTICE:
       Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,
and will therefore be manually ✔ Filed          Lodged : (List Documents)
GOVERNMENT'S UNDER SEAL FILING




Reason:
 ✔        Under Seal
          In Camera
          Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
      Per Court order dated:
✔     Other:
Per Court's Oral Order 8/16/2021




August 16, 2021                                               ALEXANDER C.K. WYMAN
Date                                                          Attorney Name
                                                              UNITED STATES OF AMERICA
                                                              Party Represented


Note: File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).
G-92 (05/15)                             NOTICE OF MANUAL FILING OR LODGING
